DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/14/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-19
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 1, 2, 4, 14
New claims: None
Claims currently under consideration: 1-19
Currently rejected claims: 1-19
Allowed claims: None

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (i.e., product) without significantly more. Claim 14 effectively merely recites a natural oil fraction (see rejection under 35 U.S.C. § 102(a)(1) as being anticipated by Palm Oil World below for additional detail regarding the natural occurrence of such a fraction). This judicial exception is not integrated into a practical application because the additional elements are merely directed to mental process steps related to selecting the product for use in a food application and an optional limitation regarding the inclusion of edible solid particles. The fractionation of a “fully saturated solid or semi-solid oil derivative” does not amount to additional limitations that render the claim patent eligible, because the saturated fat components exist in the oil-derivative in the same form that they existed in a naturally-occurring oil and fractionation alone does not adequately distinguish the claimed fraction from a naturally-occurring fraction. The claim thus does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hair et al. (U.S. 5,326,582).
Regarding claim 1, Hair et al. discloses a taste-enhanced liquid oil-based suspension consisting of a carrier oil and edible solid particles (C1, L64-L68) having a median diameter between 0.1-15 µm (C4, L59-L60; C5, L61-L63), wherein the edible solids comprise crystalline salt (C5, L38-L47).
As for claim 2, Hair et al. discloses the particles as having a median diameter of between 0.1-5 µm (C4, L59-L60; C5, L61-L63, where the ranges of “20 microns or less” and “less than about 10 microns” are considered to encompass the claimed range, especially for particles described as being “microfine”, C5, L53-L54).
As for claim 3, Hair et al. discloses the suspension as having an edible solid content of 1-30% w/w (C1, L66-L68).
As for claim 4, Hair et al. discloses that the composition may comprise various potassium salts (C5, L38-L45), where the potassium would qualify as a mineral.
As for claim 5, Hair et al. discloses the carrier oil as comprising canola oil, palm oil, olive oil, sunflower seed oil, or soy oil (C3, L31-L36).
As for claim 6, Hair et al. discloses the carrier oil as comprising at least one heterogenous triglyceride comprising three non-identical aliphatic saturated fatty acids that include at least one fatty acid with more than ten carbon atoms (C3, L58-L68).
As for claim 7, Hair et al. discloses the at least one heterogenous triglyceride comprising three aliphatic saturated fatty acids wherein the fatty acid chains are each individually an integer between 6 and 22, at least one fatty acid chain is an integer of at least 10, and none of the three fatty acid chains are identical (C3, L58-L68).
As for claim 8, Hair et al. discloses the carrier oil as consisting of at least one heterogenous triglyceride (C3, L58-L68).
As for claim 11, Hair et al. discloses a consumable product comprising the liquid oil-based suspension (C2, L4-L5).
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palm Oil World (“About Palm Oil,” Palm Oil World website, https://web.archive.org/web/ 20130126125250/http://www.palmoilworld.org/about_palmoil.html, archived on 01/26/2013).
Regarding claim 14, Palm Oil World discloses a fully saturated solid oil-derivative (p. 3, ¶3, “Palm stearin is a useful natural hard stock for making trans-free fats.”) comprising triglycerides consisting of a plurality of saturated fatty acids, wherein the saturated fatty acids comprise at least one saturated fatty acid having 12 carbons or more (p. 4, Table 4). The limitation that the oil derivative is “for a food product” is a statement of intended use that does not materially limit the claimed composition. MPEP 2111.02 II. The limitation that the oil derivative is “selected to provide a required temperature-viscosity profile and/or a required melting temperature profile of the oil-derivative that corresponds to the food product” is directed to a process step related to the intended use of the product, yet claim 14 claims a composition. The process limitation thus does not weigh into the analysis of the composition. The optional limitation need not be disclosed in the prior art.
Claim Rejections - 35 USC § 103
Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hair et al. (U.S. 5,326,582) in view of Bos et al. (U.S. 8,197,851 B2).
Regarding claim 9, Hair et al. discloses the suspension of claim 1. Hair et al. also discloses the carrier oil as comprising at least 90% saturated fatty acids (C3, L13-L15, which is interpreted as teaching that as high as 100% of the oil may comprise saturated fatty acids).
Hair et al. does not disclose the composition as comprising an antioxidant.
However, Bos et al. discloses an oil-based suspension (C2, L30-L31) that may comprise an antioxidant (C2, L36-L38; C4, L3-L5) that may be tocopherol (C4, L35-L36).
It would have been obvious to one having ordinary skill in the art to produce the composition of Hair et al. with tocopherol as an antioxidant. First, Hair et al. discloses that the composition may comprise carotene color (C6, L31, L36). Bos et al. indicates that carotene is susceptible to oxidation (C1, L26-L28), and further indicates that naturally-sourced oils such as palm oil contain carotenoids (C2, L19-L20). Bos et al. discloses that the inclusion of an antioxidant in an oil suspension mitigates oxidation of carotene (C2, L36-L38). Since Hair et al. discloses the inclusion of carotene, which Bos et al. indicates is susceptible to oxidation, it would have been obvious to a skilled practitioner to include an antioxidant, such as tocopherol, in the oil product of Hair et al. in order to mitigate oxidation of components in the mixture.
As for claim 10, Hair et al. discloses the carrier oil as comprising at least 99% saturated fatty acids (C3, L13-L15, which is interpreted as teaching that as high as 100% of the oil may comprise saturated fatty acids). Bos et al. discloses the inclusion of antioxidants in an oil composition in an amount as low as about 0.25% (C7, L50-L52, where the antioxidant is present in a weight ratio to carotenoid in an amount as low as 5:95; C7, L62-L63, where the carotenoid is present in an amount as low as about 5%). Since Hair et al. does not disclose the inclusion of an antioxidant, the combined instruction of the references effectively renders a range of 0-0.25% by weight antioxidant obvious. As such, the claimed range of 200 ppm or less is considered obvious to a skilled practitioner.
As for claim 12, Hair et al. discloses the composition as being a solid or liquid (C1, L64-L65) but does not specifically disclose the production of a taste-enhanced paste separated from centrifugated liquid oil-based suspension of claim 1.
However, Bos et al. discloses an oil-based suspension (C2, L30-L31) that may be formed into a cream or gel (C9, L28-L30).
It would have been obvious to one having ordinary skill in the art to for the oil-suspension of Hair et al. into a taste-enhanced paste. Since Hair et al. indicates that the composition may be in the form of a liquid or solid (C1, L64-L65), a skilled practitioner would be motivated to consult Bos et al. for further clarification regarding suitable product forms. The instruction in Bos et al. that such a composition may be formed into a cream or gel (C9, L28-L30), which a skilled practitioner would recognize as being an intermediate-type product between a liquid and a solid, renders obvious the production of such a semi-solid type product obvious, including a paste. The presence of sugar/salt in the composition would cause the paste to be “taste-enhanced”. Lastly, MPEP 2113 I states: “E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” That claim 12 requires the product to be “separated from centrifuged liquid oil-based suspension” does not patentably distinguish the claimed product from a concentrated semi-solid product that would be obvious in view of the prior art. As such, the product of claim 12 is considered obvious to a skilled practitioner.
As for claim 13, Hair et al. discloses the carrier oil as comprising a melted fully saturated solid or semi-solid oil-derivative that comprises triglycerides of saturated fatty acids with at least one saturated fatty acid thereof having 12 carbons or more (C3, L8-L15, L60-L68; C5, L68 – C6, L2).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bos et al. (U.S. 8,197,851 B2).
Regarding claim 15, Bos et al. discloses a method of preparing an oil-based suspension (C2, L30-L31), the method comprising (i) mixing edible solid particles with a carrier oil to yield an oil-particles mixture, and (ii) reducing a particle size of the edible solid particles in the mixture to yield a liquid oil-based suspension with edible solid particles having a median particle size of 0.1-15 µm (C7, L29-L32).
Bos et al. does not specifically disclose the solid particles as comprising salt or sugar.
However, Bos et al. does indicate that the composition may comprise sugar (C15, L54-L56; C5, L32-L36).
It would have been obvious to one having ordinary skill in the art to add sugar to the mixture prior to the particle reduction step. MPEP 2144.04 IV C indicates: “Selection of any order of mixing ingredients is prima facie obvious.” Thus, addition of sugar prior to the particle reduction step would be obvious.
As for claim 16, Bos et al. discloses the particle size reduction is carried out by ball milling (C7, L22-L26).
As for claim 17, Bos et al. discloses mixing the oil-based suspension with an additional oil with a high-oil content to provide a final sweetened product (C7, L36-L38; C8, L17-L20; C10, L30-L33; C10, L42-L45; C16, L3-L5).
As for claim 18, Bos et al. discloses concentrating the oil-based suspension (C7, L57-L61; C8, L17-L20) to increase a concentration of the edible solid particles and viscosity thereof.
As for claim 19, Bos et al. discloses melting a semi-solid or solid oil source to yield at least part of the carrier oil (C15, L60-L63; C16, L1-L3; C3, L20-L21; where milling carotenoids dispersed in oils, that may be low-melting point fats, implies that a step of melting the semi-solid or solid oil source to yield at least part of the carrier oil must occur in order to disperse the carotenoid in liquid oil).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/564,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are only slightly narrower than those of the ‘223 application in terms of including a lower limit on the particle diameters and limiting the sugar to being sucrose. The present claims would nonetheless be obvious in light of the claims of the ’223 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim Rejections - 35 U.S.C. § 101: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the claim as presently amended to require “triglycerides consisting of a plurality of saturated fatty acids” distinguishes the claimed product from the palm stearin composition disclosed in the prior art, which comprises substantial amounts of unsaturated fatty acids, such that the claimed product is significantly different than the natural product (Applicant’s Remarks, p. 5, ¶9).
However, the new amendment to claim 14 does not achieve the result Applicant apparently intends to achieve. The claim still merely requires an oil-derivative “comprising triglycerides consisting of…” Applicant did not replace the “comprising” transitional phrase with “consisting of” but instead merely added a secondary transitional phrase. The claim remains broad in the sense that the oil-derivative is not limited to comprising the noted triglycerides. The claim is also not interpreted as limiting all the triglycerides present in the composition to only being saturated fatty acids, since, again, the oil-derivative is merely required to comprise such triglycerides, while potentially comprising other glycerides that do not fall within the limited definition. As such, the rejection of claim 14 under 35 U.S.C. § 101 is maintained herein.
Further, since claim 14 is rejected here under 35 U.S.C. § 101, simply distinguishing the claimed oil-derivative from the prior art does not adequately demonstrate that the claimed oil-derivative amounts to significantly more than the naturally-occurring fraction. Palm Oil World was cited only to show that claim 14 effectively merely recites a natural oil fraction that would have the same form/functionality as that which existed naturally in a naturally-occurring oil. The rejection of claim 14 under 35 U.S.C. § 101 is maintained for this reason as well.
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 1-8 and 11 over Hair et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the amendment of claim 1 changing “sugar” to “sucrose” distinguishes the claim from Hair et al., which is directed only to reducing sugars (Applicant’s Remarks, p. 6, ¶4).
However, sucrose remains an optional component in claim 1. Hair et al. discloses the composition as comprising crystalline salt (C5, L38-L47), and the claim is consequently anticipated by the reference.
Applicant further argued that Hair et al. allegedly teaches away from “a taste-enhanced liquid oil-based suspension consisting of a carrier oil and edible solid particles” by (i) teaching a mixture of solid fat and liquid oil, and (ii) teaching the carrier material to be solid fat (Applicant’s Remarks, p. 6, ¶5).
However, Hair et al. discloses that the invention may be a liquid composition (C1, L64-L65), wherein solid fat particles may be dispersed in the liquid (C3, L1-L3). Present claim 1 does not require the exclusion of solid fat particles, since the edible solid particles are merely required to comprise salt and/or sucrose. Hair et al. thus does not teach away from the claimed composition due to teaching that the composition may comprise solid fat particles. Additionally, Hair et al. explicitly teaches that the carrier material may be a liquid (C3, L1-L3; C3, L27-L35), which contradicts the assertion that the reference teaches the carrier material to be solid fat. Applicant’s arguments are thus unpersuasive.
The rejections of claims 1-8, and 11 have been maintained herein.
Claim Rejections - 35 U.S.C. § 102(a)(1) of claim 14 over Palm Oil World: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the amendment to claim 14 reciting that the triglycerides consist of the plurality of saturated fatty acids is distinct from the disclosed palm stearins of Palm Oil World (Applicant’s Remarks, p. 7, ¶1)
As discussed previously herein, the new amendment to claim 14 does not achieve the result Applicant apparently intends to achieve. The claim still merely requires an oil-derivative “comprising triglycerides consisting of…” Applicant did not replace the “comprising” transitional phrase with “consisting of” but instead merely added a secondary transitional phrase. The claim remains broad in the sense that the oil-derivative is not limited to comprising the noted triglycerides. The claim is also not interpreted as limiting all the triglycerides present in the composition to only being saturated fatty acids, since, again, the oil-derivative is merely required to comprise such triglycerides, while potentially comprising other glycerides that do not fall within the limited definition.
The rejection of claim 14 has been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claims 9, 10, 12, and 13 over Hair et al. and Bos et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant again argued that Hair et al. discloses a mixture of solid fat/reduced sugar particles/liquid oil rather than a liquid oil carrier and salt or sucrose particles (Applicant’s Remarks, p. 7, ¶7). Applicant also argued that Bos et al. does not remedy the alleged deficiencies of Hair et al. (Applicant’s Remarks, p. 7, ¶8).
However, Examiner maintains the position detailed previously herein—that Hair et al. discloses that the carrier may be liquid oil and that sucrose is not a required component of the present claims. Bos et al. is adequate for all that is relied on in the present claim rejections. Applicant’s arguments are thus unpersuasive.
The rejections of claims 9, 10, 12, and 13 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claims 15-19 over Bos et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the carotenoids disclosed in Bos et al. are hydrophobic molecules, while crystalline salt/sugar are hydrophilic and do not dissolve in oil, which Applicant asserted would preclude any obviousness of producing a hydrophilic suspension on the basis the disclosed suspension that was hydrophobic (Applicant’s Remarks, p. 8, ¶6).
However, Bos et al. provides no indication that the addition of the sweetening agent must consider whether the component is hydrophobic or hydrophilic. Since the composition of Bos et al. is not a solution but is instead merely a suspension (where hydrophilicity is presumed to be less of an issue) and no amount of suspended edible solids is required to be present, Examiner maintains that a skilled practitioner would find the addition of sugar prior to the particle reduction step to be obvious and that the asserted difference between carotenoids and sugar/salt in terms of hydrophobicity/hydrophilicity would not amount to any implicit teaching away from suspending the sugar/salt components in the oil-based medium. Applicant’s argument is unpersuasive in overcoming the obviousness determination.
Applicant further argued that Bos et al. teaches milling the carotenoids to a size smaller than 100 nm, while independent claim 15 requires reducing the particle size to within the range of 0.1-15 µm, such that Bos et al. allegedly teaches away from the present claims (Applicant’s Remarks, p. 8, ¶7 – p. 9, ¶1). Applicant argued that Bos et al. achieves a much smaller median particle size that results in the dispersion of the molecules in the oil (Applicant’s Remarks, p. 9, ¶2). Applicant further argued that adding sugar prior to the milling step does not disclose the claimed limitation of achieving a particle size of 0.1-15 µm (Applicant’s Remarks, p. 9, ¶3). Applicant asserted that milling a lipophobic component to sizes below 100 nm is physically difficult (Applicant’s Remarks, p. 9, ¶4 – p. 10, ¶1).
However, the presently-claimed method does not require any cessation of particle size reduction once a median particle size of 0.1-15 µm is reached and does not require any further process steps that would preclude additional milling of the solid particles once the claimed range is reached. Bos et al. teaches the initial particle size may be in the range of 0.1-100 microns (C7, L30-L32) and that the mixture is milled (C7, L29-L30). Since the disclosed range of 0.1-100 µm for the starting particle size overlaps the claimed range of 0.1-15 µm, the claimed method would be immediately achieved where the starting particle size is within the range of 0.1-15 µm the instant after the particle size reduction begins. That Bos et al. may further mill the particles to a median particle size that falls outside the claimed range does not weigh into the analysis, and Bos et al. cannot be said to teach away from the claimed method. Further, the lack of any required amount of salt/sugar undermines Applicant’s assertion that milling a lipophobic component to a very small size, such as 100 nm, would be physically difficult “at concentrations larger than 10%”. Applicant’s arguments are thus unpersuasive.
The rejections of claims 15-19 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-19 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793